PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/158,128
Filing Date: 11 Oct 2018
Appellant(s): Levy et al.



__________________
Jason Conway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0125865 (Abdelgany) in view of U.S. Patent Application Publication No. 2006/0189999 (Zwirkoski).
Regarding claims 1 and 11, Abdelgany discloses a cage device comprising first and second segments (6/8 or 8/9, e.g.) pivotally connected by a hinge (7), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 6/8 or 8/9 abut against each 
Abdelgany fails to disclose wherein said first segment and said second segment have mating ratchet teeth, though does disclose the segments have mating arc segments (see Fig. 2).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Abdelgany to have mating ratchet teeth as suggested by Zwirkoski in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 2, Abdelgany discloses wherein said first and second segments are formed with bone graft chambers (64/123/132).
Regarding claim 6, Abdelgany discloses comprising a pushing element (5) operative to push one of the segments relative to the other segment (see paragraphs [0057] and [0059]).
Regarding claim 8, Abdelgany discloses wherein said pushing element is off-center with respect to said hinge (see Figs. 1(C) and 2, e.g.).
Regarding claim 10, Abdelgany discloses comprising a tool (5) for manipulating the segments.
Claims 1, 2, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0079883 (Butler) in view of Zwirkoski.
Regarding claim 1, Butler discloses a cage device (10) comprising first and second segments (13/15) pivotally connected by a hinge (16), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (stopper portions 54/76 co-act to limit pivoting of the segments to prevent over extending, see paragraph [0040], e.g.).
Butler fails to disclose wherein said first segment and said second segment have mating ratchet teeth, though does disclose the segments have mating arc segments (see Figs. 1-3, e.g.).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Butler to have mating ratchet teeth as suggested by Zwirkoski in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 2, Butler discloses wherein said first and second segments are formed with bone graft chambers (30) (apertures 30 are capable of being filled with bone graft; see paragraph [0046], e.g.).
Regarding claim 10, Butler discloses comprising a tool (100) for manipulating the segments.
Additionally regarding claim 1, Butler discloses a cage device (210) comprising first and second segments (212/216) pivotally connected by a hinge (218), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 212/216 abut against each other to limit pivoted movement of segments relative to each other, see Figs. 10-18; see also paragraph [0052], portion of segment 212 abuts against end wall 296 to limit pivoting).
Butler to disclose wherein said first segment and said second segment have mating ratchet teeth, though does disclose the segments have mating arc segments (see Figs. 17 and 18).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Butler to have mating ratchet teeth as suggested by Zwirkoski in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 9, Butler discloses wherein said hinge (218) comprises a variable center of rotation (due to hinge 218 sliding in slot 292, see Figs. 10-18 and paragraph [0052]).
Regarding claim 10, Butler discloses comprising a tool (286; see also insertion tool, paragraph [0055]) for manipulating the segments.
Claims 1, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,795,493 (Bannigan) in view of Zwirkoski.
Regarding claims 1, 6, 7, and 11, Bannigan discloses a cage device (10) comprising first and second segments (20/30) pivotally connected by a hinge (42), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 20/30 abut against each other to limit pivoted movement of segments relative to each other, see Figs. 1-7); comprising a pushing element (insertion tool, see col. 3, lines 11-25) operative to push one of the segments relative to the other segment, wherein said pushing element is centered with respect to said hinge (see Figs. 1-7 and col. 3, lines 11-25).
Bannigan to disclose wherein said first segment and said second segment have mating ratchet teeth, though does disclose the segments have mating arc segments (see Figs. 1-7).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Bannigan to have mating ratchet teeth as suggested by Zwirkoski in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of Blain
Regarding claim 3, Abdelgany fails to disclose wherein said hinge comprises an eccentric hinge.  However, Blain discloses a cage device (100) comprising first and second segments (114/102) pivotally connected by a hinge (308/128), wherein said hinge comprises an eccentric hinge (see paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be eccentric as suggested by Blain as Blain suggests such a hinge is suitable for a spinal implant (see paragraph [0053]), and because such a modification merely involves substituting one known type of hinge from a known implant for another known type of hinge from another known type of implant without any unpredictable results.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zwirkoski, and further in view of Blain
Regarding claim 3, Butler fails to disclose wherein said hinge comprises an eccentric hinge.  However, Blain discloses a cage device (100) comprising first and second segments (114/102) pivotally connected by a hinge (308/128), wherein said hinge comprises an eccentric hinge (see paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be eccentric as suggested by Blain as Blain suggests such a hinge is suitable for a spinal implant (see paragraph [0053]), and because such a modification merely involves substituting one known type of hinge from a known implant for another known type of hinge from another known type of implant without any unpredictable results.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of U.S. Patent No. 6,993,808 (Bennett).
Regarding claim 5, Abdelgany fails to disclose wherein said hinge comprises a detent mechanism.  However, Bennett discloses a medical device including a hinge for pivoting movement of segments of the device, wherein the hinge is lockable at a selected orientation via a detent mechanism (see col. 4, lines 53-57).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge include a detent mechanism as suggested by Bennett in order to allow the user to lock the segments in a preferred relative orientation once the cage device is implanted.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zwirkoski, and further in view of Bennett.
Regarding claim 5, Butler fails to disclose wherein said hinge comprises a detent mechanism.  However, Bennett discloses a medical device including a hinge for pivoting movement of segments of the device, wherein the hinge is lockable at a selected orientation via a detent mechanism (see col. 4, lines 53-57).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge include a detent mechanism as suggested by Bennett in order to allow the user to lock the segments in a preferred relative orientation once the cage device is implanted.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of U.S. Patent Application Publication No. 2013/0184823 (Malberg).
Regarding claim 5, Abdelgany fails to disclose wherein said hinge comprises a detent mechanism.  However, Malberg discloses a spinal implant including a hinge for pivoting movement of segments of the device, wherein the hinge may be formed by a detent mechanism (see paragraphs [0076] and [0077]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be formed by a detent mechanism as suggested by Malberg as Malberg suggests such a hinge is suitable for pivoting portions of a spinal implant (see paragraphs [0076] and [0077]), and because such a modification merely involves substituting one known hinge formation from a known spinal implant for another known hinge formation from another known spinal implant without any unpredictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zwirkoski, and further in view of Malberg.
Regarding claim 5, Butler fails to disclose wherein said hinge comprises a detent mechanism.  However, Malberg discloses a spinal implant including a hinge for pivoting movement of segments of the device, wherein the hinge may be formed by a detent mechanism (see paragraphs [0076] and [0077]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be formed by a detent mechanism as suggested by Malberg as Malberg suggests such a hinge is suitable for pivoting portions of a spinal implant (see paragraphs [0076] and [0077]), and because such a modification merely involves substituting one known hinge formation from a known spinal implant for another known hinge formation from another known spinal implant without any unpredictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of Butler.
Regarding claim 9, Abdelgany fails to disclose wherein said hinge comprises a variable center of rotation.  However, Butler discloses a cage device (210) comprising first and second segments (212/216) pivotally connected by a hinge (218), wherein said hinge (218) comprises a variable center of rotation (due to hinge 218 sliding in slot 292, see Figs. 10-18 and paragraph [0052]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the hinge to have a variable center of rotation as suggested by Butler to allow the segments to be translationally and pivotally adjustable relative to each other to allow more flexibility in the positioning of the cage device.  
(2) Response to Argument
	Appellant only presents arguments directed to the rejections of claim 1.  Thus, all of the claims rise or fall with claim 1.
On page 4 of the Appeal Brief, Appellant argues that the Examiner has not made a showing that any of the primary references teaches locking of the segments at any angular positions between a first, initial configuration of the implant and a second, final configuration of the implant.  First, the Examiner notes that the claims do not require locking of the segments at an angular position between initial and final configurations of the implant.  Second, Zwirkoski suggests the use of mating ratchet teeth between adjacent, rotatable spinal implant segments provides for “further interlocking stability for fully rotated components” (see paragraph [0080]).  Thus, the modification of the primary references to use mating ratchet teeth as suggested by Zwirkoski is useful to provide further interlocking stability of the segments in their second, final, fully rotated configurations.
	On page 5 of the Appeal Brief, Appellant argues that the segments in Zwirkoski are rotated into a vertical position (i.e., roughly parallel to the spine), and thus, the feature of curved, rotatable implant segments having mating ratchet teeth cannot be applied to implants in which, curved, rotatable segments are rotated into a horizontal position (i.e., roughly perpendicular to the spine).  Appellant does not explain why the plane of rotation matters in determining whether mating ratchet teeth would be a suitable modification for implant segments that matingly engage while being rotated relative to each other.  In the primary references, curved, adjacent implant segments are matingly engaged as they rotate relative to each other to facilitate moving the implant from a first configuration to a second configuration.  In Zwirkoski, curved, adjacent implant segments are matingly engaged as they rotate relative to each other to facilitate moving the implant from a first configuration to a second configuration (see Zwirkoski, paragraph [0012]).  Zwirkoski further suggests it would be useful to have the curved, adjacent, matingly engaged implant segments have mating ratchet teeth in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).  Curved, rotatable, matingly engaged segments of spinal implants would benefit from having mating ratchet teeth whether the segments are being rotated in a vertical direction or a horizontal direction.  
	On page 5 of the Appeal Brief, Appellant argues that there is nothing in Zwirkoski to suggest that it would be beneficial to make the devices of the primary reference lockable in different angular positions.  As noted above, Zwirkoski suggests the use of mating ratchet teeth between adjacent, rotatable spinal implant segments provides for “further interlocking stability for fully rotated components” (see paragraph [0080]).  Thus, the modification of the primary references to use mating ratchet teeth as suggested by Zwirkoski is useful to provide further interlocking stability of the segments in their second, final configurations.
On page 5 of the Appeal Brief, Appellant argues that adding mating ratchet teeth to the segments of the primary references would not achieve the goal of the secondary reference, which is vertical distraction and load bearing of the vertebrae.  The examiner’s modification did not rely on adding mating ratchet teeth to the mating surfaces of the rotatable segments of the primary references to facilitate vertical distraction or load bearing of the vertebrae.  Rather, Zwirkoski suggests making the modification in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        
Conferees:
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.